Citation Nr: 1813978	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO. 13-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In April 2014 a Board video conference hearing, the Veteran provided testimony before a Veteran Law Judge. A transcript of the hearing is of record. The Veterans Law Judge who held the hearing is no longer employed at the Board. In December 2017, the Veteran was informed of this fact and given the opportunity to request a new hearing. In a January 2018 statement, the Veteran indicated that he did not wish to appear at another Board hearing. Thus, there is no hearing request pending at this time and the Board will continue with adjudication of the Veteran's appeal. 

In December 2015 and most recently in February 2017, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The evidence does not establish that the Veteran was precluded from obtaining and sustaining gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran filed an informal claim for TDIU on August 23, 2011 and a formal claim for TDIU on September 22, 2011. The Veteran contends that a TDIU is warranted based on service-connected disabilities of osteoarthritis, tendonitis, limited motion of fingers, and post-traumatic stress disorder (PTSD), which he alleges prevent him from securing or following any substantially gainful occupation. On his formal application, he indicated that he was employed at the time performing custodial work and answered "could leave any day," when asked the date he became too disabled to work. The Veteran indicated that he completed high school and three years of technical school. In a December 2011 VA Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), the Veteran indicated that he last worked on October 11, 2011 due to physician's orders that he was unable to work. SSA records also indicate that the Veteran last worked on October 11, 2011.

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2017). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran is in receipt of compensation for post-traumatic stress disorder at 70 percent disabling; right hand arthritis, limitation of motion of the thumb at 20 percent disabling; right orchiectomy, post-operative residuals at 10 percent disabling; scars of old left leg injury at 10 percent disabling; tinnitus at 10 percent disabling; right hand arthritis, limitation of motion of the index finger at 10 percent disabling; right hand arthritis, limitation of motion of the long finger at 10 percent disabling; sensorineural hearing loss, left ear at 10 percent disabling; transient situation disturbance, psychotic at a noncompensable evaluation; right inguinal hernia at a noncompensable evaluation; right hand arthritis, with ankylosis of the little finger distal interphalangeal joint at a noncompensable evaluation; and right hand arthritis, limitation of motion of the ring finger at a noncompensable evaluation. The combined rating for these disabilities is 90 percent. See 38 C.F.R. § 4.25 Table I.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 4.3.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In consideration of all the lay and medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities alone at any point during the appeal period. 

In a December 2011 application for Social Security Administration (SSA) benefits when asked how his illness, injuries, or conditions limited his ability to work, the Veteran wrote that his ability to work was very limited; his job required him to be on his feet all day. He added that he was only able to walk short distances (1/2 mile or less) and was unable to lift heavy items (i.e. floor buffer) due to degenerative disc disease. The Veteran also stated that he avoided long trips in vehicles due to hip pain. When asked about his disabilities and their effect on personal care, the Veteran indicated that his knees and hips hurt and certain activities caused his hands to hurt. The Veteran was determined to be disabled for SSA purposes in December 2011.

In a November 2012 notice of disagreement, the Veteran's representative asserted that there is no basis of discussion of sedentary work with the Veteran's specific service-connected disabilities of PTSD and right hand arthritis and associated limitations in fingers.

In an October 2013 VA substantive appeal (VA Form 9); the Veteran asserted that letters from the Veteran's primary care provider show that the Veteran is unable to sustain gainful employment due to his service-connected disabilities alone.

During the April 2014 Board hearing, the Veteran testified that his primary care provider opined that the Veteran could no longer be gainfully employed. The Veteran testified that the last time he worked was October 2011 and that he stopped working due to PTSD. He asserted that he would be angry all the time, came close to grabbing someone, chewed out his boss, and just did not like being around people. Further, he added that he resigned from his job because he was scared that he was going to hurt someone. The Veteran indicated that he was in receipt of disability insurance from his employer that he paid into and subsequently was in receipt of Social Security Disability. The Veteran contended that sedentary employment has nothing to do with PTSD, particularly that even if he was sitting down at a job he would still be around people. Further, he added that he only has the ability to use one hand, his left hand, and that he is right handed. 

An August 2010 medical record reveals that the Veteran has had joint pain in his hips, hands, knees, neck, and fingers for many years. The medical professional specifically noted that the Veteran's left knee has swollen on more than one occasion with severe pain and difficulty bearing weight. The Veteran was noted to have trouble going up and down stairs with stiffness in the morning in his knees and hands. The record also indicates that the Veteran had a history of right shoulder surgery and continued to have pain in both shoulders.

The Veteran was afforded a VA examination for PTSD in December 2011. The Veteran reported that he had just started to receive Social Security Disability Insurance (SSDI) for his physical diagnoses. The examiner noted that an increase in PTSD symptom intensity is attributed to both an increase in the Veteran's physical pain and condition as well as his recent unemployed status. Further, the examiner indicated that the Veteran attributed his employment challenges to his medical versus psychiatric conditions. The Veteran stated that if his comfort level was significantly improved he would eagerly return to work. The examiner provided the opinion that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment. She explained that symptoms of PTSD had been aggravated by his current medical condition and increased pain and stated that the Veteran would eagerly seek employment if his pain subsided and medical condition improved.

The Veteran was provided a general medical VA examination in January 2012. In the VA examiner's report, when asked if the Veteran had any conditions that impact his ability to work that were not addressed on other questionnaires, the examiner answered "yes." The examiner explained that the Veteran reported polyarthralgia involving both shoulders, elbows, hips, knees, neck and low back status-post L5-S1 laminectomy. He cited to a December 2004 rheumatology note that stated, "Reassurance that this is not RA (rheumatoid arthritis) or another connective tissue disease." The examiner noted that the Veteran was formerly employed in maintenance and given his polyarthralgia was unable to perform the position. An October 2011 VA rheumatology note states "Foot and hand films showed some degenerative changes but no signs of inflammatory arthritis." The examiner also explained that the Veteran was thought to have osteoarthritis and some post-traumatic/combat related pain and initially overlap inflammatory arthritis and gout were entertained but did not present themselves over the four visits in that year. October 2008 magnetic resonance imaging that noted mild multilevel degenerative disc disease without significant central spinal stenosis or prominent encroachment on the foramina was referenced by the examiner. The examiner noted that during the examination the Veteran complained of multiple joint aches but the degree of pain described by the Veteran and the limited effort with muscle grading during the examination seemed exaggerated and out of scale with rheumatology evaluations and radiology reports.

A VA examiner in January 2012 opined that the Veteran's arthritis of the right hand and fingers with impaired range of motion, inguinal hernia scar, and remote testicle removal do not individually or as an aggregate preclude the Veteran from engaging in all forms of employment. Further, the examiner stated that although the Veteran may have some difficulty performing maintenance duties, the service-connected disabilities do not prevent him from performing these duties or engaging in light desk-type work.

In August 2012, the Veteran was afforded an audiological VA examination. The examiner found that there were no significant effects of the Veteran's audiological disabilities on occupation and usual daily activities. The examiner elaborated that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings. He explained that many individuals with the Veteran's degree of hearing, or worse, function well in many occupational settings, however, the Veteran's hearing loss could cause some problems depending on the vocation. The examiner added that the Veteran may have trouble working well in very noisy environments and in environments which requires him to often use non face-to-face communications equipment or in jobs which require a great deal of attention to high pitched sounds. The examiner clarified that this opinion was made in regards to the Veteran's hearing loss alone and did not address the difficulties posted by his other disabilities.

The Veteran proffered a January 2013 letter from his primary care provider who indicated that the Veteran suffered from PTSD-related symptoms related to his experience in Vietnam and that these experiences had affected his daily living activities. She stated that the Veteran often avoided crowed places and had difficulty controlling anger/irritability and difficulties with sleeping and dreams about his Vietnam experience. In an October 2013 letter, the Veteran's primary care provider opined that he could no longer be gainfully employed. She indicated that she treated the Veteran for PTSD and increasing pain and dysfunction in his hands. She stated that the Veteran's experiences in Vietnam had significantly and negatively affected his life. The primary care provider explained that the Veteran's PTSD was quite severe and compounding the psychiatric disequilibrium of PTSD; the Veteran's hands are a source of continued pain. The primary care provider stated that the Veteran experienced daily pain in his fingers that makes it difficult and on some days, impossible even to hold a pen or do other tasks with his hands. 

In May 2016, a VA examiner provided the opinion that the Veteran's service-connected medical disabilities, either individually or as an aggregate, do not impose significant functional impairments to preclude gainful employment in the building maintenance trade, the last position held by the Veteran. The examiner explained that he reviewed the conflicting medical evidence and that the Veteran had not had a formal functional capacity evaluation to accurately determine his ability to function in an occupational environment for which his education and occupational experience would otherwise qualify him. He elaborated that with adequate accommodation, the combined service-connected disabilities do not prevent the Veteran from performing general building maintenance tasks such as sweeping, mopping, replacing cleaning fluids and rubbish collection. Further, the examiner specifically noted that the Veteran has multiple non-service-connected medical conditions, particularly of the spine, that impose a far greater functional burden than the Veteran's service-connected disabilities of right hand arthritis involving the thumb, index finger, long finger, and little finger; right inguinal hernia; and orchiectomy with residual scars of left lower extremity with some loss of sensation and tenderness. 

Also in May 2016, provided with the correspondence from the Veteran's primary care provider dated October 2013, a VA examiner, a staff VA psychologist, opined that it is less likely than not (less than 50 percent probability) that the Veteran's service-connected psychiatric disability would be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him. The VA psychologist referenced the December 2011 VA examination report where the Veteran reported that he left his job of six years (in October 2011) because he had "just received SSDI for his physical diagnosis," and reported a long history of interacting and working with and socializing with people with cognitive disabilities. The VA psychologist added that the Veteran attributed his employment challenges to his medical versus psychiatric conditions and that if his [physical] comfort level was significantly improved he would eagerly return to work. The Veteran had attributed an increase in PTSD symptoms to both an increase in physical pain as well as his then recent unemployed status. The VA psychologist also stated that while the Veteran noted a correlation of pain level to PTSD symptomatology, there was no delineation of service-connected versus non-service-connected pain sources. 

The May 2016 VA psychologist stated that she was unable to provide an opinion without resorting to speculation in regards to whether the Veteran's service-connected disabilities would, either alone or in combination be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him. The VA psychologist stated that the Veteran has reportedly struggled with several physical conditions, some of which were not service connected. She stated that while the Veteran's primary care provider stated that his symptoms were enhanced by service-connected conditions, she did not directly address the Veteran's other sources of chronic pain and physical limitations and their impact on his psychiatric diagnosis. 

A July 2016 letter from a licensed professional counselor (LPC) at the South Burlington Vet Center reflects that the Veteran had been a client since 1994. The LPC indicated that the Veteran was seen twice a month for symptoms of PTSD related to his experience in Vietnam, that the Veteran had reported difficulties at work because of his controlling anger/irritability; altercations with co-workers as a result of these issues; and that it was the reason he stopped working. The LPC also stated that the Veteran reported difficulties sleeping at night which impacted his daily activities. Further, she noted that it was evident that the Veteran suffered from PTSD related to his experience in Vietnam and that these experiences had affected his daily living activities. 

The Board has considered the evidence of record, including opinions of VA examiners, the Veteran's lay statements, SSA records, letters from the Veteran's physicians/providers and the medical evidence available. The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

The Board finds that the preponderance of the evidence is against a finding that the Veteran is rendered unemployable due solely to service-connected disabilities. The VA examiners' medical opinions are based on a comprehensive review of the Veteran's medical history and current complaints. The Board acknowledges the Veteran's contentions that he is no longer able to work and that even sedentary employment would be an issue since he would still have to be around people given his PTSD. The Board notes that the Veteran is not in receipt of service connection for multiple physical disabilities that the Veteran has reported in his application for SSDI, including his bilateral knee, hips, back, shoulders, back, and neck disabilities, which he claimed were the disabilities that prevented him from working. 

For TDIU purposes, the Veteran must be rendered unemployable solely due to service-connected disabilities regardless of their individual and combined percentages. Hatlestad. 5 Vet. App. at 529. The competent and probative medical evidence of record does not support a finding of unemployability due solely to service-connected PTSD; right hand arthritis, limitation of motion of the thumb; right orchiectomy, post-operative residuals; scars of old left leg injury; right hand arthritis, limitation of motion of the index finger; right hand arthritis, limitation of motion of the long finger; sensorineural hearing loss, left ear; transient situation disturbance, psychotic; right inguinal hernia; right hand arthritis, with ankylosis of the little finger distal interphalangeal joint; and right hand arthritis, limitation of motion of the ring finger. 

VA examiners have consistently found that the Veteran's service-connected disabilities alone or in the aggregate did not prevent the Veteran from gainful employment. For example, in January 2012, the VA examiner indicated that the Veteran's service-connected disabilities did not preclude the Veteran from engaging in all forms of employment. He added that although the Veteran may have some difficulty performing maintenance duties, the service-connected disabilities do not prevent him from performing sedentary work. In August 2012, a VA examiner found that there were no significant effects of the Veteran's audiological disabilities on occupation and usual daily activities. Specifically, the May 2016 VA examiner noted that the Veteran has multiple non-service-connected medical conditions, particularly of the spine, that impose a far greater functional burden than the Veteran's service-connected disabilities on his employability. The examiner added that the Veteran's service-connected disabilities do not prevent him from performing general building maintenance tasks such as sweeping, mopping, replacing cleaning fluids and rubbish collection, which are specifically the duties of the Veteran's last employment.

Further, while the Veteran contends that he is unable to perform sedentary employment due to his service-connected PTSD, the preponderance of the evidence is against such finding. The Veteran has proffered January 2013 and October 2013 letters from his primary care provider and a July 2016 letter from an LPC regarding his unemployability and PTSD. However, the Board finds of most probative value, the examination reports and opinions from VA psychologists in December 2011 and May 2016 that specifically examined the severity of the Veteran's service-connected PTSD. The December 2011 examiner opined that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment. She explained that the Veteran's PTSD had been aggravated by his physical disabilities and increased pain and his recent unemployment at the time. The Veteran himself attributed his employment challenges to his medical (physical) versus psychiatric conditions. Further, the Veteran indicated that he would eagerly seek employment if his pain subsided and medical condition improved. The May 2016 VA examiner also opined that it is less likely than not that the Veteran's service-connected psychiatric disability would be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him. The examiner referenced the December 2011 VA medical report and was provided with the letter from the Veteran's primary care provider in rendering her opinion.

The Veteran also asserted that his PTSD would affect his employability in a sedentary position as it would still require him to be around people; however the evidence shows that the Veteran has sufficient people skills. The December 2011 VA examination report reflects that the Veteran is a member of multiple Veteran service groups/organizations, and occasionally attends the meetings and events. The Veteran attends his local church regularly and stated that he has many casual friends from his job, church, and service clubs, although no one particularly close. Moreover, the Veteran reported a long history of interacting, working with, and socializing with people with cognitive disabilities.

The preponderance of the evidence shows that the Veteran's difficulty with employability has been mostly attributed to physical disabilities, a majority of which are not service-connected. Further, there is indication of self-interest and a desire for monetary gain in the Veteran's statements as shown in the January 2012 VA examination report. The examiner noted that while the Veteran complained of multiple joint aches, the degree of pain described by the Veteran and the limited effort with muscle grading during the examination seemed exaggerated and out of scale with previous rheumatology evaluations and radiology reports. See Caluza, supra, 7 Vet. App. at 511-512 (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F. Supp. 2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). Therefore, the Board finds that the Veteran's service-connected disabilities alone are not of sufficient severity to produce unemployability.

Accordingly, the Board finds that entitlement to a TDIU rating is not warranted. The benefit-of-the-doubt doctrine is not for application and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 4.3.



ORDER

A TDIU rating is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


